     Case 1:17-cv-04576-GHW-BCM Document 127 Filed 10/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                        10/30/20

 DOUBLELINE CAPITAL LP, et al.,
                                                                17-CV-4576 (GHW) (BCM)
              Plaintiffs,
                                                                ORDER
 -against-
 ODEBRECHT FINANCE, LTD., et al.,
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The Court has received and reviewed (1) defendants' letter-motion dated October 27, 2020

(Def. Ltr.) (Dkt. No. 125), seeking to modify this Court's October 14, 2020 Order (Dkt. No. 122),

and (2) plaintiffs' letter in response dated October 28, 2020 (Dkt. No. 126).

        Defendants' letter-motion is DENIED for substantially the reasons set forth in plaintiffs'

October 28 letter. Plaintiffs are also correct that defendants cannot comply with this Court's

October 14 Order by "producing a log that identifie[s] each document as withheld on the basis of

Brazilian law[.]" (Def. Ltr. at 2, n.1.)

        The Clerk of Court is respectfully directed to close the letter-motion at Dkt. No. 125.

Dated: New York, New York                     SO ORDERED.
       October 30, 2020


                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
